The opinion of the court was delivered by
Dennison, P. J.:
This action was commenced in the district court of Butler county by the plaintiff in error to recover the sum of $387 from the defendants in error. The second amended petition alleged that *656the defendants were the directors of the Bank of Augusta, and that the plaintiff had deposited therein the amount claimed when the bank was insolvent and known to be insolvent by the defendants at the time it received his deposit, but that the fact of the bank’s insolvency was not known to him at the time of making said deposit. The defendants demurred to the second amended petition, which demurrer was by the court sustained.
The question involved in this case is the statute of limitations. Since this case was tried in the district court the question has been decided by our supreme court in Frame v. Ashley, 59 Kan. 477, 53 Pac. 474 adversely to the contention of the defendants in error. They have filed an exhaustive brief on the construction of chapter 47, Laws of 1897 (Gen. Stat. 1897, ch. 18), claiming that the decision of the supreme court in Frame v. Ashley, supra, is erroneous. It is our duty to follow that decision.
The judgment of the district court is reversed, and the case remanded with instructions to overrule the demurrer of the defendants to the second amended petition of the plaintiff.